NO. 07-08-0045-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                JANUARY 30, 2008
                         ______________________________

                       JUSTIN JEFFERY DIONNE, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                NO. 92710; HONORABLE CHARLES D. CARVER, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant, Justin Jeffrey Dionne, acting pro se, filed a document with this Court on

January 10, 2008, entitled “Petition for Discretionary Review,” which, as we read the

document, raises issues regarding the merits of his conviction and sentencing in cause

number 92710 in the Drug Impact Court of Jefferson County. We dismiss for want of

jurisdiction.
       This Court’s appellate jurisdiction is generally limited to cases appealed from trial

courts within our district. TEX . GOV’T CODE ANN . § 22.201 (Vernon 2004). Appellant

identifies no applicable exception to this general rule.


       Further, we take judicial notice of the opinion delivered October 31, 2007, by the

Ninth Court of Appeals, which disposed of appellant’s appeal from the cause number

referenced in the document filed in this Court.1 See Dionne v. State, No. 09-07-00374-CR,

2007 Tex.App. LEXIS 8768 (Tex.App.–Beaumont October 31, 2007) (memo. op.) (not

designated for publication). The issuance of this opinion would appear to render moot the

issues appellant attempts to raise here.


       For these reasons, we conclude that we lack jurisdiction over appellant’s attempted

appeal. Accordingly, it is dismissed.




                                                 Mackey K. Hancock
                                                      Justice



Do not publish.




       1
          While the Ninth Court’s October 31, 2007 opinion references the same cause
number referenced by appellant, the opinion indicates that it is an appeal from the 252nd
District Court whereas the document filed by appellant indicates that it is an appeal from
the Drug Impact Court of Jefferson County.

                                             2